  Case: 4:20-cv-01471-MTS Doc. #: 12 Filed: 05/13/21 Page: 1 of 2 PageID #: 61




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

GARY HAMELL-EL,                                    )
                                                   )
            Plaintiff,                             )
                                                   )
      vs.                                          )          Case No. 4:20-cv-01471-MTS
                                                   )
UNITED STATES OF AMERICA and                       )
FEDERAL BUREAU OF PRISONS,                         )
                                                   )
            Defendants.                            )

                                 MEMORANDUM AND ORDER

          This matter is before the Court on review of the file. Defendants filed a timely Motion to

Dismiss, Doc. [10], on April 20, 2021. Plaintiff failed to file a response, and his time to do so

has expired. See E.D. Mo. L.R. 4.01(B). As a pro se litigant, Plaintiff may be unfamiliar with

the local rules and the Federal Rules of Civil Procedure, but pro se litigants still must abide by

them. In re Harris, 277 F. App’x 645 (8th Cir. 2008) (noting “even pro se litigants must comply

with court rules and directives”) (citing Soliman v. Johanns, 412 F.3d 920, 921–22 (8th Cir.

2005)).

          Because of Plaintiff’s pro se status, however, the Court will provide him with another

“opportunity to meet deadlines and conscientiously prosecute h[is] case.” See Burrow v. Boeing

Co., No. 4:09-cv-2073-TCM, 2010 WL 4272756, at *3 (E.D. Mo. Oct. 25, 2010). Failure to

respond to Defendant’s Motion to Dismiss or to comply with future deadlines may result in the

Court dismissing this case.

          Accordingly,
  Case: 4:20-cv-01471-MTS Doc. #: 12 Filed: 05/13/21 Page: 2 of 2 PageID #: 62




       IT IS HEREBY ORDERED that Plaintiff Gary Hamell-El shall respond to Defendants’

Motion to Dismiss, Doc. [10], within ten (10) days of the date of this Order.

       Dated this 13th day of May, 2021.




                                             MATTHEW T. SCHELP
                                             UNITED STATES DISTRICT JUDGE




                                              -2-
